 



Exhibit 10.1
S1 CORPORATION
CHANGE IN CONTROL
SEVERANCE PAY PLAN
          S1 Corporation (the “Company”), sets forth herein the terms of its
Change in Control Severance Pay Plan (the “Plan”) as follows:
SECTION 1. PURPOSE.
          The Board of Directors of the Company (the “Board”) believes that it
is in the best interests of the Company to encourage the continued employment
with and dedication to the Company of certain of the Company’s and its
Affiliate’s officers and employees in the face of potentially distracting
circumstances arising from the possibility of a change in control of the
Company, and the Board has established the Plan for this purpose.
SECTION 2. DEFINITIONS.
          (a) “Accrued Obligations” means, with respect to an Employee, the sum
of (1) the Employee’s Annual Base Salary earned through the Date of Termination,
(2) the Employee’s Commissions earned through the Date of Termination, and
(3) any compensation previously deferred by the Employee (together with any
accrued interest or earnings thereon) and any accrued vacation pay, in each
case, to the extent not theretofore paid.
          (b) “Affiliate” means, with respect to the Company, any company or
other trade or business that controls, is controlled by or is under common
control with the Company within the meaning of Rule 405 of Regulation C under
the Securities Act of 1933, as now in effect or as hereafter amended, including,
without limitation, any subsidiary.
          (c) “Annual Base Salary” means, with respect to an Employee, the
greater of (a) the annual base salary payable to the Employee by the Company and
its Affiliates as of the Date of Termination or (b) the amount equal to twelve
times the highest monthly base salary paid or payable, including any base salary
which has been earned but deferred, to the Employee by the Company and its
Affiliate in respect of the twelve-month period immediately preceding the month
in which the Date of Termination occurs.
          (d) “Board” means the Board of Directors of the Company.

 



--------------------------------------------------------------------------------



 



          (e) “S1 Corporation Service Provider” means any employee or
independent contractor of the Company or any of its Affiliates.
          (f) “Cause” for termination of an Employee’s employment by the Company
shall be deemed to exist if: (a) the Employee is found guilty by a court of
having committed fraud or theft against the Company and such conviction is
affirmed on appeal or the time for appeal has expired; (b) the Employee is found
guilty by a court of having committed a crime involving moral turpitude and such
conviction is affirmed on appeal or the time for appeal has expired; (c) in the
reasonable judgment of the Board, the Employee has compromised confidential
information, trade secrets or other valuable proprietary information of the
Company; or (d) in the reasonable judgment of the Board, the Employee has
engaged in gross or willful misconduct that causes substantial and material harm
to the business and operations of the Company or any of its Affiliates, the
continuation of which will continue to substantially and materially harm the
business and operations of the Company or any of its Affiliates in the future.
          (g) “Change in Control” means any of the following to occur, provided
that only the first such event to occur shall be a Change in Control for
purposes of this Plan:
               (1) The acquisition by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) (a “Person’) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of more
than 50% of either (i) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (ii) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (h), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition by the Company; (ii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; and (iii) any acquisition by any entity pursuant to a
transaction which complies with clauses (i), (ii) and (iii) of subsection (3) of
this Section 2(h); or
               (2) Individuals who, as of the date hereof, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the

2



--------------------------------------------------------------------------------



 



directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
               (3) Consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, and (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 35% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or
               (4) Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
          (h) “Change in Control Date” means, with respect to a Change in
Control Event, the date of consummation of the Change in Control relating to
such Change in Control Event.

3



--------------------------------------------------------------------------------



 



          (i) “Change in Control Event” means the earlier to occur of (i) a
Change in Control or (ii) the execution and delivery by the Company of an
agreement providing for a Change in Control.
          (j) “Change in Control Period” means the period commencing upon a
Change in Control Event and ending one year after the Change in Control Date.
          (k) “Commissions” means, with respect to an Employee, the amount
earned and payable to the Employee as commissions payment in accordance with the
incentive compensation plan applicable to such Employee through the Date of
Termination.
          (l) “Company” means S1 Corporation or, from and after a Change in
Control of the Company, the successor to the Company in any such Change in
Control.
          (m) “Comparable Position” means a job of similar duties as with the
Company, and such pay and benefits at a level that would not give rise to Good
Reason under this Plan.
          (n) “Date of Termination” means, with respect to an Employee, the
effective date of termination of the Employee’s employment with the Company or
any of its Affiliates.
          (o) “Employee” means an employee of the Company or an Affiliate of the
Company, who was an employee of the Company or its Affiliate immediately prior
to the Change in Control Event and who is not a party to an individual change in
control agreement that provides for the same or better benefits than are
provided by this Plan and who is an Executive, Vice President, General Manager,
Director, Manager, Senior Individual Contributor or Individual Contributor.
          (p) “Good Reason” means, with respect to an Employee: (i) any
reduction in the Employee’s base salary, (ii) any reduction in the Employee’s
incentive compensation plan in a fiscal year, provided the Employee continues in
the same position, (iii) any reduction in the aggregate employee benefits
provided to such Employee, (iv) that the Employee has his or her
responsibilities or areas of supervision with the Company substantially reduced
or modified, or (v) that the Employee is required to move his or her employment
location to a location 35 miles or more from his or her job-site immediately
prior to the Effective Date.
          (q) “Other Benefits” means, with respect to an Employee, any other
amounts or benefits required to be paid or provided or which the Employee is
eligible to receive under any plan, program, policy or practice or contract or
agreement of the Company and its Affiliates.

4



--------------------------------------------------------------------------------



 



          (r) “Severance Period” means (i) the number of months equivalent to
the period on which the severance benefits payable pursuant to
Section 4(a)(i)(B) are determined for an Employee who is an Executive Officer,
Vice President, General Manager or Director; (ii) three (3) months for an
Employee who is a Manager or Senior Individual Contributor; and (iii) two
(2) months for an Employee who is an Individual Contributor.
SECTION 3. TERM.
          This Plan shall be effective for a period commencing on May 3, 2006
and ending on May 31, 2008; provided, however, that, in the event of a Change in
Control Event during the term of this Plan, the term of this Plan shall be
automatically extended, if necessary, so that this Plan remains in full force
and effect for the Change in Control Period relating to such Change in Control
Event and until all payments required to be made hereunder have been made.
References herein to the term of this Plan shall include the initial term and
any additional period for which this Plan is extended or renewed.
SECTION 4. SEVERANCE BENEFITS FOLLOWING A CHANGE IN CONTROL.
          (a) Good Reason; Other Than for Cause. If a Change in Control Event
occurs during the term of this Plan and the Company terminates an Employee’s
employment other than for Cause or the Employee terminates employment for Good
Reason during the Change in Control Period and the Change in Control is
consummated:
               (i) The Company shall pay to the Employee the following amounts:
                    (A) the Accrued Obligations in a lump sum in cash within 10
business days of the Date of Termination or the Change in Control Date, if
later;
                    (B) the severance benefits provided in Schedules A, B, C, D
or E as applicable; provided further, that the Employee has executed a Waiver
and Release substantially in the form set forth in Schedule F, and the
revocation period for such Waiver and Release has passed.
               The Company shall pay the amounts provided in subparagraph (B) in
a lump sum in cash within 10 business days of the Employee’s Date of Termination
or Change in Control Date, if later; provided further, that the Company shall
provide the Employee with notice of employment termination and with a copy of
the Waiver and Release sufficiently in advance of the Date of

5



--------------------------------------------------------------------------------



 



Termination to satisfy the 21 or 45 day consideration period, as applicable,
under the Waiver and Release. All severance benefits provided to an Employee
pursuant to subparagraph (B) of this Section 4(a)(i) shall be reduced and/or
offset by any notice, payments or benefits to which the Employee may be entitled
under the federal Worker Adjustment and Retraining Notification (WARN) Act, 29
U.S.C. § 2101 et seq., as amended, and any applicable state plant or facility
closing or mass layoff law.
               The mere occurrence of a Change in Control shall not be treated
as a termination of an Employee’s employment under this Plan, nor shall the mere
transfer of an Employee’s employment to an Affiliate of the Company be treated
as a termination under this Plan. Further, an Employee shall not be eligible for
any severance benefits provided in subparagraph (B) of this Section 4(a)(i) if,
after the Change in Control, the Employee is terminated as a result of an
acquisition, sale, spin-off, outsourcing or other business transaction of the
Company or its Affiliate in connection with which (1) the successor party agrees
for the remaining duration of the Change in Control Period, and agrees to cause
its applicable affiliate, to provide severance benefits at least equal to those
provided under this Plan, and (2) the Employee either is offered continued
employment with the successor party or its affiliate in a Comparable Position to
the one held by the Employee immediately prior to his or her Date of Termination
or declines an interview for such a Comparable Position.
               Anything in this Plan to the contrary notwithstanding, if, as a
result of termination of an Employee’s employment with the Company, the Employee
would receive any payment that, absent the application of this paragraph of
Section 4(a)(i), would be subject to interest and additional tax imposed
pursuant to Section 409A(a) of the Code as a result of the application of
Section 409A(2)(B)(i) of the Code, then no such payment shall be payable prior
to the date that is the earliest of (1) 6 months after the Employee’s Date of
Termination, (2) the Employee’s death or (3) such other date as will cause such
payment not to be subject to such interest and additional tax.
               (ii) For the Severance Period after the Date of Termination, or
such longer period as may be provided by the terms of the appropriate plan,
program, practice or policy, the Company shall continue health benefits to the
Employee and/or the Employee’s family at least equal to those which would have
been provided to them in accordance with the health benefit plan provided by the
Company and its Affiliates for medical, prescription, and dental benefits to the
extent applicable generally to other peer employees of the Company and its
Affiliates, as if the Employee’s employment had not been terminated and with the
same the level of monthly Employee contribution as applicable prior to
termination of employment; provided, however, that if the Employee becomes
reemployed with another employer and is eligible to receive medical or other
welfare benefits under

6



--------------------------------------------------------------------------------



 



another employer provided plan, the medical and other welfare benefits described
herein shall be secondary to those provided under such other plan during such
applicable period of eligibility.
               (iii) To the extent not theretofore paid or provided, the Company
shall timely pay or provide to the Employee all Other Benefits.
               (iv) Immediately prior to a Change in Control, all equity
compensation grants made to an Employee by the Company that are outstanding at
the time of such Change in Control shall be accelerated and shall fully vest.
This Plan is intended to amend all equity compensation grants previously awarded
to Employees to accelerate vesting as described above to the extent vesting
would not otherwise be accelerated under the terms of such equity compensation
grants.
          (b) Cause; Other Than for Good Reason. If the Employee’s employment is
terminated for Cause during the Change in Control Period, this Plan shall
terminate without further obligations to the Employee, other than the obligation
to pay to the Employee (x) his Annual Base Salary through the Date of
Termination, (y) the amount of any compensation previously deferred by the
Employee and (z) Other Benefits through the Date of Termination, in each case to
the extent theretofore unpaid. If the Employee voluntarily terminates employment
during the Change in Control Period, excluding a termination for Good Reason,
this Plan shall terminate without further obligations to the Employee, other
than for Accrued Obligations and the timely payment or provision of Other
Benefits through the Date of Termination. In such case, all Accrued Obligations
shall be paid to the Employee in a lump sum in cash within 30 days of the Date
of Termination or as otherwise required by law.
SECTION 5. CONFIDENTIALITY.
          An Employee shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company or any of its Affiliates, and their respective businesses, which
shall have been obtained by the Employee during the Employee’s employment by the
Company or any of its Affiliates and which shall not be or become public
knowledge (other than by acts by the Employee or representatives of the Employee
in violation of this Plan). After the Employee’s Date of Termination, the
Employee shall not, without the prior written consent of the Company or as may
otherwise be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it.
SECTION 6. EXPENSES.
          The Company shall pay any and all reasonable legal fees and expenses
incurred by an Employee in seeking to obtain or enforce, by bringing an action

7



--------------------------------------------------------------------------------



 



against the Company, any right or benefit provided in this Plan if the Employee
is successful in whole or in part in such action.
SECTION 7. WITHHOLDING.
          Notwithstanding anything in this Plan to the contrary, all payments
required to be made by the Company hereunder to an Employee or his or her estate
or beneficiaries shall be subject to the withholding of such amounts relating to
taxes as the Company reasonably may determine it should withhold pursuant to any
applicable law or regulation. In lieu of withholding such amounts, in whole or
in part, the Company may, in its sole discretion, accept other provisions for
the payment of taxes and any withholdings as required by law, provided that the
Company is satisfied that all requirements of law affecting its responsibilities
to withhold compensation have been satisfied.
SECTION 8. NO DUTY TO MITIGATE.
          An Employee’s payments received hereunder shall be considered
severance pay in consideration of past service, and pay in consideration of
continued service from the date hereof and entitlement thereto shall not be
governed by any duty to mitigate damages by seeking further employment.
SECTION 9. AMENDMENT, SUSPENSION OR TERMINATION.
          This Plan may be amended, suspended or terminated at any time by the
Board; provided, however, that, following a Change in Control Event and during
the Change in Control Period relating to such Change in Control Event, the Board
may not amend, suspend or terminate this Plan without the consent of all
Employees then subject to the Plan.
SECTION 10. GOVERNING LAW.
          This Plan shall be governed by the laws of the United States to the
extent applicable and otherwise by the laws of the State of Delaware, excluding
the choice of law rules thereof.
SECTION 11. SEVERABILITY.
          If any part of any provision of this Plan shall be invalid or
unenforceable under applicable law, such part shall be ineffective to the extent
of such invalidity or unenforceability only, without in any way affecting the
remaining parts of such provision or the remaining provisions of this Plan.

8



--------------------------------------------------------------------------------



 



SECTION 12. DISCLAIMER OF RIGHTS.
          No provision in this Plan shall be construed to confer upon any
individual the right to remain in the employ or service of the Company or any
Affiliate, or to interfere in any way with any contractual or other right or
authority of the Company either to increase or decrease the compensation or
other payments to any individual at any time, or to terminate any employment or
other relationship between any individual and the Company. The obligation of the
Company to pay any benefits pursuant to this Plan shall be interpreted as a
contractual obligation to pay only those amounts described herein, in the manner
and under the conditions prescribed herein. The Plan shall in no way be
interpreted to require the Company to transfer any amounts to a third party
trustee or otherwise hold any amounts in trust or escrow for payment to any
participant or beneficiary under the terms of the Plan.
SECTION 13. CAPTIONS.
          The use of captions in this Plan is for the convenience of reference
only and shall not affect the meaning of any provision of this Plan.
SECTION 14. NUMBER AND GENDER.
          With respect to words used in this Plan, the singular form shall
include the plural form, the masculine gender shall include the feminine gender,
etc., as the context requires.
SECTION 15. SECTION 409A.
          It is the intention of the parties that payments or benefits payable
under this Plan not be subject to the additional tax imposed pursuant to
Section 409A of the Code. To the extent such potential payments or benefits
could become subject to such Section, the parties shall cooperate to amend this
Plan with the goal of giving the Employees the economic benefits described
herein in a manner that does not result in such tax being imposed.
* * * * *
          This Plan was duly adopted and approved by the Board of Directors as
of the 3rd day of May, 2006.

         
 
            /s/ Richard P. Dobb    
 
       
 
  Secretary of the Company    

9



--------------------------------------------------------------------------------



 



Schedule A
Executive Officer Without an Employment Agreement
     If the Employee is a Executive Officer of the Company and does not have an
individual employment agreement with the Company, an amount equal to the
Employee’s Annual Base Salary.

 



--------------------------------------------------------------------------------



 



Schedule B
Vice President/General Manager
     If the Employee is a Vice President or General Manager an amount equal to
the product of (a) nine (9), multiplied by (b) one-twelfth of the Employee’s
Annual Base Salary.

 



--------------------------------------------------------------------------------



 



Schedule C
Directors
     If the Employee is a Director an amount equal to the product of (a) six
(6), multiplied by (b) one-twelfth of the Employee’s Annual Base Salary.

 



--------------------------------------------------------------------------------



 



Schedule D
Manager or Senior Individual Contributor
     If the Employee is a Manager or Senior Individual Contributor an amount
equal to the product of (a) either (i) the sum of (x) two plus (y) the number of
complete years of service with the Company (subject to a maximum of twenty-four
(24)), or (ii) such other number as may be designated by the Company in writing
on or prior to August 1, 2006 (subject to a maximum of twelve (12)), multiplied
by (b) one-twenty-fourth of the Employee’s Annual Base Salary.

 



--------------------------------------------------------------------------------



 



Schedule E
Individual Contributor
     If the Employee is an Individual Contributor, an amount equal to the
product of (a) either (i) the sum of (x) one plus (y) the number of complete
years of service with the Company, or (ii) such other number as may be
designated by the Company in writing on or prior to August 1, 2006 (in each case
subject to a maximum of twelve (12)), multiplied by (b) one-twenty-fourth of the
Employee’s Annual Base Salary.

 



--------------------------------------------------------------------------------



 



Schedule F
Waiver and Release Agreement
          THIS WAIVER AND RELEASE AGREEMENT is entered into as of
                    , 200 ___ (the “Effective Date”), by                     
(the “Employee”) in consideration of the severance pay provided to the Employee
by S1 Corporation (“Company”) pursuant to the S1 Corporation Severance Pay Plan
(the “Severance Payment”).
          1. Waiver and Release. The Employee, on his or her own behalf and on
behalf of his or her heirs, executors, administrators, attorneys and assigns,
hereby unconditionally and irrevocably releases, waives and forever discharges
Company and each of its affiliates, parents, successors, predecessors, and the
subsidiaries, directors, owners, members, shareholders, officers, agents, and
employees of the Company and its affiliates, parents, successors, predecessors,
and subsidiaries (collectively, all of the foregoing are referred to as the
“Employer”), from any and all causes of action, claims and damages, including
attorneys’ fees, whether known or unknown, foreseen or unforeseen, presently
asserted or otherwise arising through the date of his or her signing of the
Waiver and Release Agreement, concerning his or her employment or separation
from employment. This release includes, but is not limited to, any claim or
entitlement to salary, bonuses, any other payments, benefits or damages arising
under any federal law (including, but not limited to, Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Employee
Retirement Income Security Act of 1974, the Americans with Disabilities Act,
Executive Order 11246, the Family and Medical Leave Act, and the Worker
Adjustment and Retraining Notification Act, each as amended); any claim arising
under any state or local laws, ordinances or regulations (including, but not
limited to, any state or local laws, ordinances or regulations requiring that
advance notice be given of certain workforce reductions); and any claim arising
under any common law principle or public policy, including, but not limited to,
all suits in tort or contract, such as wrongful termination, defamation,
emotional distress, invasion of privacy or loss of consortium.
               The Employee understands that by signing this Waiver and Release
Agreement he or she is not waiving any claims or administrative charges which
cannot be waived by law. He or she is waiving, however, any right to monetary
recovery or individual relief should any federal, state or local agency
(including the Equal Employment Opportunity Commission) pursue any claim on his
or her behalf arising out of or related to his or her employment with and/or
separation from employment with the Company.
               The Employee further agrees without any reservation whatsoever,
never to sue the Employer or become a party to a lawsuit on the basis

 



--------------------------------------------------------------------------------



 



of any and all claims of any type lawfully and validly released in this Waiver
and Release Agreement.
          2. Acknowledgments. The Employee is signing this Waiver and Release
Agreement knowingly and voluntarily. He or she acknowledges that:

  (a)   He or she is hereby advised in writing to consult an attorney before
signing this Waiver and Release Agreement;     (b)   He or she has relied solely
on his or her own judgment and/or that of his or her attorney regarding the
consideration for and the terms of this Waiver and Release Agreement and is
signing this Waiver and Release Agreement knowingly and voluntarily of his or
her own free will;     (c)   He or she is not entitled to the Severance Payment
unless he or she agrees to and honors the terms of this Waiver and Release
Agreement;     (d)   He or she has been given at least [twenty-one (21)]
[forty-five (45)] calendar days to consider this Waiver and Release Agreement,
or he or she expressly waives his or her right to have at least [twenty-one
(21)] [forty-five (45)] days to consider this Waiver and Release Agreement;    
(e)   He or she may revoke this Waiver and Release Agreement within seven
(7) calendar days after signing it by submitting a written notice of revocation
to the Employer. He or she further understands that this Waiver and Release
Agreement is not effective or enforceable until after the seven (7) day period
of revocation has expired without revocation, and that if he or she revokes this
Waiver and Release Agreement within the seven (7) day revocation period, he or
she will not receive the Severance Payment;     (f)   He or she has read and
understands the Waiver and Release Agreement and further understands that it
includes a general release of any and all known and unknown, foreseen or
unforeseen claims presently asserted or otherwise arising through the date of
his or

2



--------------------------------------------------------------------------------



 



      her signing of this Waiver and Release Agreement that he or she may have
against the Employer; and

  (g)   No statements made or conduct by the Employer has in any way coerced or
unduly influenced him or her to execute this Waiver and Release Agreement.

          3. No Admission of Liability. This Waiver and Release Agreement does
not constitute an admission of liability or wrongdoing on the part of the
Employer, the Employer does not admit there has been any wrongdoing whatsoever
against the Employee, and the Employer expressly denies that any wrongdoing has
occurred.
          4. Entire Agreement. There are no other agreements of any nature
between the Employer and the Employee with respect to the matters discussed in
this Waiver and Release Agreement, except as expressly stated herein, and in
signing this Waiver and Release Agreement, the Employee is not relying on any
agreements or representations, except those expressly contained in this Waiver
and Release Agreement.
          5. Execution. It is not necessary that the Employer sign this Waiver
and Release Agreement following the Employee’s full and complete execution of it
for it to become fully effective and enforceable.
          6. Severability. If any provision of this Waiver and Release Agreement
is found, held or deemed by a court of competent jurisdiction to be void,
unlawful or unenforceable under any applicable statute or controlling law, the
remainder of this Waiver and Release Agreement shall continue in full force and
effect.
          7. Governing Law. This Waiver and Release Agreement shall be governed
by the laws of the State of Delaware, excluding the choice of law rules thereof.
          8. Headings. Section and subsection headings contained in this Waiver
and Release Agreement are inserted for the convenience of reference only.
Section and subsection headings shall not be deemed to be a part of this Waiver
and Release Agreement for any purpose, and they shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of
the day and year first herein above written.

         
 
  EMPLOYEE:    
 
       
 
 
 
[Name]    

4